BYRD, J.
If we have correctly comprehended the argument of the counsel for the appellant, it may be thus condensed: Admitting that the tax is a duty on tonnage, and that it comes within the letter of the prohibition of the *25010th section of the first article of the Federal constitution; still it does not come within the meaning and intent of that section, because the tonnage referred to therein is the tonnage of vessels employed in foreign commerce, or commerce between the States, and not of vessels engaged in the internal trade and navigation of the State; and therefore it is competent for the State legislature to tax such vessels, and to do so by a tax on tonnage, as the most equitable mode or measure of taxation.
However forcible this argument may be, as applicable to a vessel engaged exclusively in the internal commerce and trade of the State; yet we are satisfied that it is not sound, when applied to vessels licensed in the coasting trade, and which are exclusively engaged in transporting cargoes from vessels engaged in foreign commerce, which are bound to the port of Mobile, and are under the necessity of forwarding their cargoes by such vessels as these from their anchorage in the bay of Mobile, and receiving their return cargoes from them, and in towing vessels engaged in foreign commerce, to the city of Mobile.
While the States are prohibited from laying “ any duty of tonnage,” it seems to be settled, by the weight of authority, that the States may tax the capital invested by its citizens in steamboats. Why a tax may not be assessed upon tonnage, and yet may be upon the capital invested in a vessel, or, perhaps, upon the value of the vessel, or stock held in it, we are not called upon, in this case, to explain or adjudicate. We only say, that the first is prohibited by the constitution of the United States ; and we do not feel authorized to depart from the letter, when it is so plainly written, to seek out some other meaning or intent, which, if found, would be in the teeth of the letter.
What we have said is to be taken as applicable only to the facts of the case before us. We have come to the conclusion, upon the facts, and the law applicable to them, that the court below committed no error in the judgment rendered ; and this conclusion is sustainable upon the principles announced in the following adjudications : Sheffield v. Parsons, 3 Stew. & Por. 302; Gibbons v. Ogden, 9 Wheaton, 186; Hays v. The Mail Steamship Co., 17 How. 596; Sinnot *251et al. v. Davenport et al., 22 How. 227, 244-46; Corley v. Philadelphia, 12 Howard ; Harbor Master of Charleston v. Wil. & Ral. R. R. Co., 3 Strob. 594; The State, ex rel. v. City of Charleston, 4 Rich. 286.
We do not think that the cases of Battle v. Corporation of Mobile, (9 Ala. 234,) and Commissioners of Pilotage v. Steamboats Cuba and Swan, (28 Ala. 185,) are in conflict with the case of Sheffield v. Parsons, (supra,) upon this question, when the facts of the latter case are considered with reference to the doctrine therein laid down and applied.
There is no error in the record, and the judgment of the court below must be affirmed.